       Case 3:19-cv-00025-HTW-LRA Document 6 Filed 01/28/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JANELL BRACEY                                                                    PLAINTIFF

VS.                                               CIVIL ACTION NO. 3:19-cv-25-HTW-LRA

HUMANA INSURANCE COMPANY
AND JOHN DOES 1-10                                                             DEFENDANT


                  MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)


       For the reasons set forth in the accompanying memorandum, and pursuant to Rule

12(b)(6), Defendant, Humana Insurance Company, moves for dismissal of all claims, specifically

bad faith / implied covenant of good faith and fair dealing, and gross negligence amounting to

punitive damages, asserted by Plaintiff Janell Bracey in her Complaint.

       This the 28th day of January, 2019.

                                                    Respectfully submitted,
                                                    HUMANA INSURANCE COMPANY

                                                    By Its Attorneys,

                                                    BAKER DONELSON BEARMAN
                                                    CALDWELL & BERKOWITZ, PC

                                                    By: /s/ Jean C. Bertas
                                                        JEAN C. BERTAS



Jean C. Bertas (MSB 103837) jbertas@bakerdonelson.com
BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
MAILING: Post Office Box 14167
Jackson, Mississippi 39236-4167
PHYSICAL: One Eastover Center
100 Vision Drive, Suite 400
Jackson, Mississippi 39211-6391
Telephone: (601) 351-2400
Facsimile: (601) 351-2424
       Case 3:19-cv-00025-HTW-LRA Document 6 Filed 01/28/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I do hereby certify that on this day the foregoing document was filed electronically with

the Clerk of the Court using the Court's ECF system, which served a true and correct copy of

such paper electronically on the following counsel of record:

       Omar L. Nelson
       Gibbs Travis PLLC
       210 E. Capitol Street, Ste. 1801
       Jackson, Mississippi 39201
       onelson@gibbstravis.com

       This the 28th day of January, 2019.



                                           /s/ Jean C. Bertas
                                           JEAN C. BERTAS
